Case 2:19-cv-21895-BRM-ESK Document 7 Filed 12/26/19 Page 1 of 1 PageID: 58




                            MILMAN LABUDA LAW GROUP PLLC
                                             3000 MARCUS AVENUE
                                                   SUITE 3W8
                                            LAKE SUCCESS, NY 11042
                                                    _________

                                            TELEPHONE (516) 328-8899
                                            FACSIMILE (516) 328-0082
Author: Joseph M. Labuda
Direct E-Mail Address: joe@mllaborlaw.com
Direct Dial: (516) 328-8899

                                                     December 26, 2019

VIA ECF
The Honorable Brian R. Martinotti, U.S.M.J.
United States District Court for the District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

         RE:       Koryeo International Corp. v. Tae Hee Kim et al.
                   Case No.: 2:19-CV-21895-BRM-ESK

Dear Judge Martinotti:

        This firm represents Plaintiff Koryeo International Corp. (“Plaintiff”) in the above-
referenced matter. Plaintiff respectfully requests that the hearing for Plaintiff’s application for an
Order to Show Cause, currently scheduled for December 30, 2019 at 10:00 a.m., be adjourned until
January 8, 2020, or a date thereafter. Plaintiff also requests an extension of time until January 3,
2020, to serve Defendants personally. The current deadline is today, December 26, 2019 at 5:00
p.m. The reason for the request for an extension is that the undersigned is away and out of the
office until January 2, 2020.

       Accordingly, Plaintiff respectfully submits that good cause exists for the Court to grant its
request for an adjournment in light of the above-referenced concerns.

        Please do not hesitate to contact me if you have any questions. We thank you for your
time, attention, and anticipated courtesies in this matter.


                                                    Respectfully submitted,

                                                    /s/ Joseph M. Labuda
                                                    Joseph M. Labuda, Esq.
